                                                                     Case 2:20-cv-02291-DOC-KES Document 32 Filed 03/18/20 Page 1 of 4 Page ID #:293



                                                                              1    SPERTUS, LANDES & UMHOFER, LLP
                                                                                   Matthew Donald Umhofer (SBN 206607)
                                                                              2    Elizabeth A. Mitchell (SBN 251139)
                                                                                   617 W. 7th Street, Suite 200
                                                                              3    Los Angeles, California 90017
                                                                                   Telephone: (213) 205-6520
                                                                              4    Facsimile: (213) 205-6521
                                                                                   mumhofer@spertuslaw.com
                                                                              5    emitchell@spertuslaw.com
                                                                              6
                                                                                   Attorneys for Plaintiffs
                                                                              7
                                                                              8                         UNITED STATES DISTRICT COURT
                                                                              9                        CENTRAL DISTRICT OF CALIFORNIA
                                                                              10
                                                                                    LA ALLIANCE FOR HUMAN                   Case No. 2:20-cv-02291 DOC (KES)
                                                                              11    RIGHTS, an unincorporated
                             TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                    association, JOSEPH BURK,
                                                                              12    HARRY TASHDJIAN, KARYN                  STATEMENT IN RESPONSE TO
                                     1990 SOUTH BUNDY DR., SUITE 705




                                                                                    PINSKY, CHARLES MALOW,                  LACAN AND LACW’S EX PARTE
                                                                              13
                                          LOS ANGELES, CA 90025




                                                                                    CHARLES VAN SCOY, GEORGE                APPLICATION FOR
                                                                                    FREM, GARY WHITTER, and                 INTERVENTION AND
                                                                              14    LEANDRO SUAREZ, individuals,            APPEARANCE
                                                                              15                        Plaintiffs,         Date: March 19, 2020
                                                                                                                            Time: 10:00AM
                                                                              16          v.                                Ctrm: 350 W. 1st Street
                                                                                                                                  Los Angeles, CA 90012
                                                                              17    CITY OF LOS ANGELES, a                        Courtroom 1
                                                                                    municipal entity; COUNTY OF LOS
                                                                              18    ANGELES, a municipal entity; and
                                                                                    DOES 1 through 200 inclusive,
                                                                              19
                                                                                                        Defendants.
                                                                              20
                                                                              21
                                                                              22         TO THE HONORABLE COURT, ALL PARTIES AND THEIR
                                                                              23   ATTORNEYS OF RECORD:
                                                                              24         Plaintiffs hereby submit the following memorandum in response to Los
                                                                              25   Angeles Community Action Network (“LA CAN”) and Los Angeles Catholic
                                                                              26   Worker (“LACW”)’s ex parte application for intervention and appearance:
                                                                              27
                                                                              28

                                                                                   STATEMENT IN RESPONSE TO LACAN AND LACW’S EX PARTE APPLICATION FOR
                                                                                                     INTERVENTION AND APPEARANCE
                                                                     Case 2:20-cv-02291-DOC-KES Document 32 Filed 03/18/20 Page 2 of 4 Page ID #:294



                                                                              1          The LA Alliance for Human Rights is a broad-based coalition of
                                                                              2    stakeholders who understand that our homeless crisis requires urgent and
                                                                              3    dramatic action. The Alliance includes non-profits, service providers, small
                                                                              4    business owners, residents, and community members who are saddened by the
                                                                              5    suffering on our streets and fed up with excuses about the status quo.
                                                                              6          Homelessness in Los Angeles is a tragic and deteriorating crisis. There are
                                                                              7    thousands of people living on our streets in medieval conditions. The City,
                                                                              8    County, and State are expending record amounts to address homelessness, but
                                                                              9    progress is incremental at best. City leaders face the challenges of out-of-date
                                                                              10   state laws, legal settlements and decisions that limit their options (including the
                                                                              11   Mitchell settlement), and neighborhoods that are skeptical about how this crisis is
                             TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                              12   impacting their well-being. These obstacles cannot be excuses when so many
                                     1990 SOUTH BUNDY DR., SUITE 705
                                          LOS ANGELES, CA 90025




                                                                              13   lives—and the future of the City and County—are at stake. The City and County
                                                                              14   must act with urgency and imagination to address this crisis immediately.
                                                                              15         Plaintiffs support and stand with any organization advocating for bringing
                                                                              16   our unsheltered neighbors inside in an expeditious and economically feasible
                                                                              17   manner. Intervenors LA CAN and LACW have a proven track record of fighting
                                                                              18   for and winning, either through court order or capitulation by the City, limitations
                                                                              19   on enforcement of certain quality-of-life laws, such as prohibiting sleeping on the
                                                                              20   sidewalk or limiting the amount of property accumulated by a person in a public
                                                                              21   area. These orders and settlements have ended certain enforcement practices but
                                                                              22   have triggered unintended consequences that ultimately have made things worse
                                                                              23   in Skid Row and elsewhere. 1
                                                                              24
                                                                              25         1
                                                                                           See, e.g. The Times Editorial Board, Editorial: A court decision letting
                                                                                   homeless people keep all their belongings helps no one, Los Angeles Times (May
                                                                              26   31, 2019, 3:10 AM), https://www.latimes.com/opinion/editorials/la-ed-mitchell-
                                                                                   homeless-settlement-20190531-story.html (“But the sidewalks of skid row,
                                                                              27   already crowded with thousands of homeless people, are also inundated with their
                                                                                   bags, tents, shopping carts and trash. A decision that sets no limits on those
                                                                              28   belongings isn’t helping anyone — not homeless people crammed together on

                                                                                                                             2
                                                                                   STATEMENT IN RESPONSE TO LACAN AND LACW’S EX PARTE APPLICATION FOR
                                                                                                     INTERVENTION AND APPEARANCE
                                                                     Case 2:20-cv-02291-DOC-KES Document 32 Filed 03/18/20 Page 3 of 4 Page ID #:295



                                                                              1          Plaintiffs do not seek to invalidate Mitchell, and this this case is not about
                                                                              2    Mitchell—this case is about the common ground in the homelessness crisis:
                                                                              3    sheltering the unsheltered. Plaintiffs seek thousands of beds immediately in order
                                                                              4    to put an end to the status quo of human beings living and dying on the streets.
                                                                              5    Plaintiffs stand ready and willing to work with all stakeholders to reach a swift
                                                                              6    agreement so solutions may begin.
                                                                              7
                                                                              8    Dated: March 18, 2020                   /s/ Matthew Donald Umhofer
                                                                                                                            SPERTUS, LANDES & UMHOFER, LLP
                                                                              9                                             Matthew Donald Umhofer (SBN 206607)
                                                                                                                            Elizabeth A. Mitchell (SBN 251139)
                                                                              10
                                                                              11                                            Attorneys for Plaintiffs
                             TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                              12
                                     1990 SOUTH BUNDY DR., SUITE 705
                                          LOS ANGELES, CA 90025




                                                                              13
                                                                              14
                                                                              15
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                                   these streets and not the downtown residents and workers who must thread their
                                                                              28   way through grimy streets choked with tent encampments.”).
                                                                                                                            3
                                                                                   STATEMENT IN RESPONSE TO LACAN AND LACW’S EX PARTE APPLICATION FOR
                                                                                                     INTERVENTION AND APPEARANCE
                                                                     Case 2:20-cv-02291-DOC-KES Document 32 Filed 03/18/20 Page 4 of 4 Page ID #:296



                                                                              1                                  PROOF OF SERVICE
                                                                              2    STATE OF CALIFORNIA   )
                                                                                                         )
                                                                              3                          )
                                                                                   COUNTY OF LOS ANGELES )
                                                                              4
                                                                                          I am employed in the County of Los Angeles, State of California. I am
                                                                              5    over the age of 18 and not a party to the within action. My business address is
                                                                                   617 West 7th Street, Suite 200, Los Angeles, CA 90017.
                                                                              6
                                                                                   On March 18, 2020, I served the foregoing document described as:
                                                                              7
                                                                                     STATEMENT IN RESPONSE TO LACAN AND LACW’S EX PARTE
                                                                              8         APPLICATION FOR INTERVENTION AND APPEARANCE
                                                                              9    on the interested parties in this action, addressed as follows:
                                                                              10                    County of Los Angeles
                                                                                                    c/o Lawrence Hafetz
                                                                              11                    500 W. Temple Street, 6th Floor
                             TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                                    Los Angeles, CA 90012
                                                                              12                    Telephone: 213-974-7546
                                     1990 SOUTH BUNDY DR., SUITE 705




                                                                                                    lhafetz@counsel.lacounty.gov
                                          LOS ANGELES, CA 90025




                                                                              13
                                                                              14   [X] ELECTRONIC MAIL: I personally transmitted to the person(s) named in
                                                                                   the attached service list. who has/have previously consented in writing to receive
                                                                              15   documents via electronic mail to the e-mail address(es) shown on the service list,
                                                                                   delivered on the date listed below, originating from an electronic e-mail address
                                                                              16   affiliated with Spertus, Landes & Umhofer. A true and correct copy of the
                                                                                   above-described document(s) was transmitted by electronic transmission through
                                                                              17   the Spertus, Landes & Umhofer LLP mail server, which did not report any error
                                                                                   in sending the transmission.
                                                                              18
                                                                                        I declare under penalty of perjury under the laws of the United States of
                                                                              19   American and the State of California that the above is true and correct. Executed
                                                                                   on March 18, 2020 at Los Angeles, California.
                                                                              20
                                                                              21
                                                                              22                                           Jon E. Powell
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                       1
                                                                                                             PROOF OF EMAIL SERVICE
